Cooper, C. J.
This matter comes before us for a judicial review from a decision of the Eeview Board of the Indiana Employment Security Division wherein said Board held, in substance, that the appellee, Aleen Pennington, “did not refuse a suitable offer of re-employment without good cause on October 18, 1961.”
It is apparent from the record and papers now before us that the appellee, Aleen Pennington, has not seen fit to file a brief in support, of the Eeview Board’s award. Counsel for the Eeview Board has filed and requested us to decide this matter without the benefit of an answer brief on behalf of said Eeview Board.
The appellees have not favored us with a brief in answer to the brief of appellant; however, this being a proposed review of an administrative board, it seems proper to give adequate consideration to the questions involved notwithstanding the want of assistance from the appellees.
In reviewing and considering the appellant’s brief filed herein, together with the record, we are impressed that the appellant has made and demonstrated a very forceful case for reversal.
Upon the record we are forced to the conclusion that the Eeview Board was in error in its decision hereby reviewed and that the same should be reversed.
Decision reversed.
Carson, Clements, and Eyan, JJ., concur.
Note. — Eeported in 188 N. E. 2d 921.